On Rehearing:.
Ilslev, J.
The application for a rehearing in this case cannot be entertained, coming, as it does, from an appellee seeking to open the judgment as against his co-appellees.
An appellee can only have the judgment which has been appealed from reversed in his, appellee’s favor, as against the appellant, upon an answer to the appeal filed by him in this court, under Arts. 888 and 890 of the Code of Practice.
He is not entitled to have the judgment amended or reversed in this form of proceeding against his co-appellees. If one of several appellees seeks to have the judgment amended in his favor against his co-appel*455lees, as well as against the appellant, this cannot be done by way of answer to the appeal. In such case, the party dissatisfied with the judgment must, as against an appellee, become himself an appellant. Field v. His Creditors, 11 A. 545. Lallande v. McRae, 16 A. 198. Succession of Juan y de Egana, 18 A. 265, and authorities therein cited.
Rehearing refused.